Hill, J.
Mrs. Alpha Ellerbee Smith brought a petition against her husband, J. Burruss Smith, for permanent alimony for her*713self, and their minor child. The jury returned a verdict of $25 per month as alimony for the support of the child, to be paid over a period of ten years. The defendant’s motion for new trial, based upon the general grounds only, was overruled, and he' excepted.
The verdict in favor of Julius Harrell; Smith, son of Burrus and Alpha Smith, awarding “$25 per month, commencing April 1, 1931, to and including March 1, 1940,” was authorized by the evidence; and there being no error of law complained of, the refusal of a new trial is affirmed.

Judgment affirmed.


All the Justices concur.